Case 3:17-cv-01362 Document 1126 Filed 10/30/20 Page 1 of 14 PageID #: 38249




                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

THE CITY OF HUNTINGTON,

       Plaintiff,

v.                                        Civil Action No. 3:17-01362
                                          Hon. David A. Faber
AMERISOURCEBERGEN DRUG
CORPORATION, et al.,

       Defendants.

CABELL COUNTY COMMISSION,

       Plaintiff,
                                          Civil Action No. 3:17-01665
v.                                        Hon. David A. Faber

AMERISOURCEBERGEN DRUG
CORPORATION, et al.,

       Defendants.




         REPLY MEMORANDUM OF LAW IN SUPPORT OF DEFENDANTS’
     MOTION TO EXCLUDE EXPERT TESTIMONY FROM G. CALEB ALEXANDER
        PURPORTING TO RELATE TO ABATEMENT COSTS AND EFFORTS
 Case 3:17-cv-01362 Document 1126 Filed 10/30/20 Page 2 of 14 PageID #: 38250




                                                   TABLE OF CONTENTS
                                                                                                                                         Page

INTRODUCTION .......................................................................................................................... 1
ARGUMENT .................................................................................................................................. 2
          A.         Alexander’s Proposed Abatement Plan Is Neither Customized Nor
                     Tailored To The Needs And Circumstances In Cabell County And
                     Huntington. ............................................................................................................. 2
          B.         Failure to Account For or Allocate Costs ............................................................... 4
          C.         Failure to Distinguish Between the Effects of Prescription Opioid
                     Medications and Illegal Street Drugs ...................................................................... 6
          D.         This Court Should Not Adopt Judge Polster’s Opinion As It Relates To
                     Alexander ................................................................................................................ 6
CONCLUSION ............................................................................................................................... 8




                                                                      i
 Case 3:17-cv-01362 Document 1126 Filed 10/30/20 Page 3 of 14 PageID #: 38251




                                           TABLE OF AUTHORITIES

                                                                                                                   Page(s)

Cases

Bourne v. E.I. DuPont De Nemours & Co.,
   189 F. Supp. 2d 482 (S.D. W. Va. 2002) ...................................................................................2

In re: National Prescription Opiate Litigation,
    No. 1:17-MD-2804, 2019 WL 4043938 (N.D. Ohio August 26, 2019) ....................................7

Osborne v. Robinette,
   No. Civ. No. 05-0106, 2006 WL 5309949 (S.D. W. Va. Oct. 4, 2006) ....................................4




                                                             ii
Case 3:17-cv-01362 Document 1126 Filed 10/30/20 Page 4 of 14 PageID #: 38252




                                       INTRODUCTION

        As Defendants explained in their opening brief, the everything-but-the-kitchen-sink

abatement plan offered by Dr. Caleb Alexander is neither helpful to the Court nor does it fit the

facts of this case. That is because Alexander’s plan does not answer the question this Court must

answer if abatement is found to be an appropriate remedy: What, if anything, needs to be done

now—that is not already being done—to abate a public nuisance in Cabell County and the City

of Huntington allegedly caused by Defendants’ wrongful conduct. Alexander’s laundry list of

programs—many of which are already in place and wholly funded by third-party government

agencies and entities—fails to fit the facts on the ground in both Cabell County and Huntington.

Nor does it make any attempt to identify which programs are necessary to abate Defendants’

alleged misconduct, as opposed to the misconduct of other actors that Plaintiffs do not dispute

contributed to the opioid abuse problem in Cabell County and Huntington. It thus will be

entirely unhelpful to the Court.

        Plaintiffs’ opposition fails to address the central problems with Alexander’s plan. First,

they insist that it is “customized” to fit the situation in Cabell County and Huntington, but that

assertion is flat wrong and contradicted by Alexander himself, who readily admitted during his

deposition that he was never asked to do such “customizing” and that he never considered the

specific, unmet needs of Cabell County and Huntington—all of which undermine the plan’s

reliability.   Second, Plaintiffs insist that Alexander’s plan is “comprehensive.”       But that

“comprehensiveness” actually supports Defendants’ motion, because Alexander’s plan is an

exhaustive laundry list and the product of a methodology that ignored the needs of Cabell

County and Huntington. Given this, Alexander’s plan is anything but helpful—as is required at

the Daubert stage—because the actual work of “customizing” his plan to fit the facts of this case

remains undone due to his complete failure to analyze unmet needs. Bourne v. E.I. DuPont De

                                                1
Case 3:17-cv-01362 Document 1126 Filed 10/30/20 Page 5 of 14 PageID #: 38253




Nemours & Co., 189 F. Supp. 2d 482, 495 (S.D. W. Va. 2002) (recognizing that part of the

Daubert analysis “focuses on whether the expert’s testimony will be helpful to the trier of fact in

deciding a fact in issue.”). Third, Plaintiffs improperly try to flip the burden onto Defendants to

prove that Plaintiffs will not have to pay certain costs associated with Alexander’s proposed

plan, even though it is Plaintiffs’ obligation to present evidence that they are entitled to the relief

that they seek.

       Because Alexander’s purported abatement plan is not in any way tailored to addressing

Plaintiffs’ alleged injury or Defendants’ alleged wrongful conduct, his testimony lacks fit and

should be excluded from this case.

                                           ARGUMENT

A.     Alexander’s Proposed Abatement Plan Is Neither Customized Nor Tailored To The
       Needs And Circumstances In Cabell County And Huntington.

       Alexander’s report and deposition testimony acknowledge that “[t]here are literally

dozens or hundreds of different programs that have been deployed over time in the City of

Huntington and Cabell County.” Ex. B, Alexander Dep. Tr. (“Tr.”) 284:1-10. But Alexander

fails to address the critical question the Court will face if it determines that Defendants are liable

and that abatement is an appropriate remedy for Defendants’ alleged wrongful conduct—

specifically, what are the unmet needs in Cabell County and Huntington, how might those unmet

needs be addressed in the future, and to what extent, if any, would or could the costs associated

with addressing those unmet needs be paid for by Cabell County and Huntington. Alexander

admits that he has not done this. See Tr. 256:11-18 (“Generally would you agree with me that

virtually every aspect of your proposed abatement, the programs and interventions you have in

the plan, there is some aspect of that already in place in [the Communities]? That’s true, isn’t it?

A. Yes. … I believe that’s the case.”); see also Tr. 329:12-16; Tr. 329:2-330:4.


                                                  2
    Case 3:17-cv-01362 Document 1126 Filed 10/30/20 Page 6 of 14 PageID #: 38254




         To be clear, while Alexander’s report identifies a number of existing programs in Cabell

County and Huntington, it is little more than a recitation of what is already in place without any

analysis of whether those programs are inadequate or insufficient in any way.1 See Mot. at 9-12.

Specifically, Alexander conceded that he did not account for the existing capacity in some of the

most critical programs in Cabell County and Huntington, including those for treatment, addiction

helplines, coordination, and housing. See Mot. at 11. And despite his acknowledgment that

considering unmet needs is an important part of any abatement plan, he did not undertake that

analysis in this case: “Q. … Isn’t it a good idea when you’re formulating and proposing an

abatement plan to see whether or not there’s an unmet need in that particular community? And

you haven’t done that here. Isn’t that true? … A. Yeah, I did not perform a comprehensive

needs assessment that included collecting primary data from individuals residing within the

County ….” Tr. at 327:5-16.

         Plaintiffs   completely   disregard   these   shortcomings—which    Alexander    himself

acknowledges—and instead try to distract the Court with pronouncements that Alexander’s “plan

is filled with references to local and state abatement programs,” and “is … grounded in local

sources and data.” Resp. at 11. Those statements may be true, but they only tell the Court

something that is the proper subject of fact—not expert—testimony; i.e., that certain programs

are offered in the City and County. This recitation will not help the Court actually identify any

additional programs and interventions necessary to abate the alleged public nuisance. Nor will it


1
  Despite Plaintiffs’ assertion that Alexander engaged in careful study of the existing programs,
on several occasions he was unable to articulate what those programs did or how they performed.
See, e.g., Tr. at 212:17- (“I did not conduct any comprehensive sort of program evaluation of the
performance of the interventions to date.”); Tr. 229:10-16 (admitting lack of familiarity with the
Great Rivers Regional System for Addiction Care); Tr. 283:3-19; 284:11-24 (admitting lack of
familiarity with the Prevention First program).


                                                  3
Case 3:17-cv-01362 Document 1126 Filed 10/30/20 Page 7 of 14 PageID #: 38255




help to identify whether programs already in place require additional capacity beyond that

already being provided. Alexander’s so-called “comprehensive” abatement plan does neither,

and as a result, it must be excluded. See, e.g., Osborne v. Robinette, No. Civ. No. 05-0106, 2006

WL 5309949, at *5 (S.D. W. Va. Oct. 4, 2006) (admitting in part expert testimony where it was

clear that the expert had studied and applied the specific circumstances of the case when

rendering his opinion).

B.     Failure to Account For or Allocate Costs

       Plaintiffs’ response simply ignores the fact that Alexander’s abatement testimony does

not address the central, $2.5 billion question at issue—who should bear the costs of any

abatement interventions, if ordered by the Court, going forward? Alexander’s opinions do not

address this issue at all—and like Plaintiffs’ response, wholly ignore the federal government

funding sources (Medicare and Medicaid, for example), state government funding sources, and

other third-party funding sources that already are in place and pay for the vast majority of the

costs of existing programs available to address opioid abuse and addiction in Cabell County and

Huntington. See Mot. at 12-15. Should this Court ultimately determine a need, any abatement

plan must account for these sources of funding.

       Nevertheless, the reality is that Cabell County and Huntington actually fund little, if any,

of the costs associated with combatting the opioid crisis. This is most notable in the context of

estimated treatment costs for opioid use disorder (OUD), HIV, neonatal abstinence syndrome

(NAS), Hepatitis C (HCV), and other purported OUD co-morbidities, which accounts for

approximately $2.1 billion (more than 80%) of the costs associated with Alexander’s proposed

abatement plan. And while Plaintiffs seek these funds via an abatement award, both Alexander

and another of Plaintiffs’ experts, George Barrett, admit that neither Cabell County nor

Huntington has ever paid treatment costs, Tr. at 223:1-16; Ex. E, Barrett Dep. 162:18-21 Put

                                                  4
    Case 3:17-cv-01362 Document 1126 Filed 10/30/20 Page 8 of 14 PageID #: 38256




another way, the reason for Plaintiffs’ silence on this issue is simple: Plaintiffs are seeking

funding to provide for programs that they have never had to pay for in the past and never will

have to pay for in the future. See Mot. at 13-15.2 Alexander’s proposed plan is silent on this

issue, too, and nowhere addresses the actual costs Plaintiffs would incur should the Court find

liability and order a form of abatement as a remedy. The critical question, therefore, is whether

Alexander’s opinions will assist the Court in fashioning an equitable remedy (if one is granted).

Since his plan fails to account for what funds, if any, may be needed by Cabell County and the

City of Huntington to pay for abatement, the answer to that question is no.3

         Plaintiffs’ failure to account for what is already being spent to abate the opioid crisis is

perhaps the clearest example of the lengths to which they will go to avoid the only relevant

2
  Plaintiffs do not refute the undisputed facts demonstrating that they have never, and will never,
have to pay for those services. See Tr. at 223:1-16 (“Q. You’re not offering opinions in the case
as an expert, that [the Cabell-Huntington Communities] has had to fund any of the programs that
they have decided to put in place to address the opioid epidemic. A. No. No I’m not. Q. Okay.
And in terms of future payments, you’re not offering any opinions that should your plan for
abatement be put in place in [the Communities] that any aspect of the plan would need to be paid
for or funded by [Huntington and Cabell County]. … A. Yeah, that’s for the judge to decide,
you’re correct.”).
3
  Unable to justify the more-than-two-billion-dollar windfall they seek through Alexander’s plan,
Plaintiffs argue that it is Defendants’ burden to “prove … that a discount is justified and the
amount of any discount.” Resp. at 15. This argument fails. Defendants have no obligation at
the Daubert stage to prove the precise amount by which Alexander’s unreliable abatement plan
must be reduced; rather, the question before the Court is whether Alexander’s opinion is reliable
and fits the issues of this case. Plaintiffs similarly suggest (incorrectly) that Defendants “have
not disclosed any epidemiologists or physicians to challenge Dr. Alexander’s abatement plan or
to offer a competing plan.” Resp. at 10-11. Plaintiffs are wrong once again. Alexander’s
opinion should be excluded because it is unreliable and irrelevant, regardless of whether
Defendants offer expert testimony challenging his plan. But, in any event, Defendants’ expert
Stephenie Colston specifically addresses Alexander’s plan as well as the availability of federal
funding for the various programs that Alexander proposes, including the funding available for
the most significant cost attached to the Alexander plan (treatment). See Ex. L, Expert Report of
Stephenie Colston. Finally, Plaintiffs’ assertion that any reduction in the amount of abatement
costs can be addressed at trial (Resp. at 13-15) also ignores the question before the Court right
now, which is whether Alexander’s opinions provide tools to the Court that will be helpful at
trial in making such a reduction. They do not.


                                                  5
    Case 3:17-cv-01362 Document 1126 Filed 10/30/20 Page 9 of 14 PageID #: 38257




question before the Court at this point: what will the City and the County’s actual costs be to

abate the public nuisance allegedly caused by Defendants’ wrongful conduct going forward? On

this, Plaintiffs merely distract from the windfall reflected in Alexander’s opinions.

C.       Failure to Distinguish Between the Effects of Prescription Opioid Medications and
         Illegal Street Drugs

         There can be no question that Defendants are not responsible for all of the opioid-related

harms in Cabell County and Huntington. Therefore, any abatement plan in this case ordered

against Defendants must be tailored to address the opioid-related harms allegedly attributable to

Defendants. Alexander’s abatement plan is not. Plaintiffs attempt to dodge Alexander’s failure

to identify the abatement programs needed to address Defendants’ alleged misconduct (as

opposed to the harms for which Defendants bear no conceivable responsibility) by arguing that

this is merely a question of “causation” and arguing that “there would be no practical way to

differentiate abatement programs between prescription and illicit opioids.” Resp. at 16. This

merely confirms Defendants’ argument. If Alexander is unable to separate those out (which

Plaintiffs admit he cannot), then his opinion will not be helpful to the Court in determining the

appropriate abatement remedy against Defendants, and must be excluded.

D.       This Court Should Not Adopt Judge Polster’s Opinion As It Relates To Alexander

         As a final matter, Plaintiffs argue that this Court should adopt Judge Polster’s decision in

the Track One case denying defendants’ motion to exclude Alexander’s testimony. Resp. at 9.4

Contrary to Plaintiffs’ contention, however, Judge Polster’s decision did not “reject[] the same

arguments” presented in this case brought before the Court by a City and County. See Mot. at 1

n.1.


4
  As Defendants have argued previously, Judge Polster’s rulings in the MDL are not binding on
this Court. See Mot. at 1 n.1.


                                                  6
Case 3:17-cv-01362 Document 1126 Filed 10/30/20 Page 10 of 14 PageID #: 38258




       Defendants here present three principal reasons for why Alexander’s abatement plan is

irrelevant and unreliable: (1) it fails to account for the myriad programs already in place in

Cabell County and Huntington and the degree to which those programs and interventions address

existing need; (2) it includes programs that Plaintiffs do not now (and could not in the future)

implement or pay for; and (3) it fails to distinguish between harms that Defendants are alleged to

have wrongfully caused related to prescription opioids and harms Defendants are not alleged to

have caused. As to the first two arguments, Judge Polster’s decision in the Track One case

contained no substantive discussion or reasoning under a Daubert analysis. As to the third

argument, Judge Polster’s opinion does not address Defendants’ core argument. Instead, his

decision merely reframed the MDL defendants’ arguments as a question about proving causation

before trial and denied their motion on that basis. See Ex. *, In re: National Prescription Opiate

Litigation, No. 1:17-MD-2804, 2019 WL 4043938, at *2-3 (N.D. Ohio August 26, 2019). But

Defendants’ argument here is not that Alexander must prove causation, but rather that Alexander

must make some attempt to identify which abatement costs could be properly assessed against

Defendants should the Court determine an abatement remedy is appropriate.

       Additionally, Judge Polster’s decision arose in a very different context, which makes it

distinguishable in two important respects.      First, the plaintiffs in the MDL were seeking

damages, not just abatement (like Plaintiffs here). This is a critical distinction, because it gave

Judge Polster a need to “understand the scope of what it will take to remedy the opioid crisis.”

See Ex. * at 5 (emphasis added). In that context, Judge Poslter apparently believed that generic

testimony about abstract abatement remedies could assist the Court in understanding the scope of

potential remedies. No such need exists here. Second, Judge Polster addressed Alexander’s

“national abatement plan,” which was what he was asked to design (according to the MDL



                                                7
Case 3:17-cv-01362 Document 1126 Filed 10/30/20 Page 11 of 14 PageID #: 38259




Plaintiffs) in the context of a nationwide MDL, and the attendant need to potentially abate the

opioid crisis across the country. Id. at 4. Here, by stark contrast, the Court may be responsible

for crafting an abatement plan that is limited only to Cabell County and Huntington, and the

specific needs of only those two Plaintiffs. Alexander’s plan does not assist with that because a

recitation of any and all potential abatement interventions has no fit to this case.

       Moreover, Judge Polster’s decision, which essentially punted the question of

admissibility to trial, was incorrect as a matter of law. It both misconstrued the proper abatement

remedy5 and the Daubert’s reliability and fit requirements. Unlike Judge Polster, this Court

should conduct a complete Daubert inquiry here and exclude Alexander’s unreliable and

irrelevant testimony.

                                          CONCLUSION

       For the foregoing reasons, this Court should exclude the testimony of Plaintiffs’

abatement expert Dr. Caleb Alexander.

       Dated: October 30, 2020

                                                       Respectfully Submitted,

                                                       AmerisourceBergen Drug Corporation
                                                       By Counsel:

                                                       /s/ Gretchen M. Callas
                                                       Gretchen M. Callas (WVSB #7136)
                                                       JACKSON KELLY PLLC
                                                       Post Office Box 553
                                                       Charleston, West Virginia 25322
                                                       Tel: (304) 340-1000
                                                       Fax: (304) 340-1050
                                                       gcallas@jacksonkelly.com


5
 See Mot. at 1 & n.2; see also Opp. to Pls.’ Mot. to Strike Defs.’ Notices of Non-Party Fault,
ECF No. 256 at 7-8 & n.13, and sources cited therein.


                                                  8
Case 3:17-cv-01362 Document 1126 Filed 10/30/20 Page 12 of 14 PageID #: 38260




                                          /s/ Robert A. Nicholas
                                          Robert A. Nicholas
                                          Shannon E. McClure
                                          REED SMITH LLP
                                          Three Logan Square
                                          1717 Arch Street, Suite 3100
                                          Philadelphia, PA 19103
                                          Tel: (215) 851-8100
                                          Fax: (215) 851-1420
                                          rnicholas@reedsmith.com
                                          smcclure@reedsmith.com

                                          McKesson Corporation
                                          By Counsel:

                                          /s/ Jeffrey M. Wakefield
                                          Jeffrey M. Wakefield (WVSB #3894)
                                          jwakefield@flahertylegal.com
                                          Jason L. Holliday (WVSB #12749)
                                          jholliday@flahertylegal.com
                                          FLAHERTY SENSABAUGH BONASSO
                                          PLLC
                                          P.O. Box. 3843
                                          Charleston, WV 25338-3843
                                          Telephone: (304) 345-0200

                                          /s/ Timothy C. Hester
                                          Timothy C. Hester
                                          Laura Flahive Wu
                                          Andrew P. Stanner
                                          COVINGTON & BURLING LLP
                                          One CityCenter
                                          850 Tenth Street NW
                                          Washington, DC 20001
                                          Tel: (202) 662-5324
                                          thester@cov.com
                                          lflahivewu@cov.com
                                          astanner@cov.com

                                          /s/ Paul W. Schmidt
                                          Paul W. Schmidt
                                          COVINGTON & BURLING LLP
                                          The New York Times Building
                                          620 Eighth Avenue
                                          New York, New York 10018
                                          Tel: (212) 841-1000


                                      9
Case 3:17-cv-01362 Document 1126 Filed 10/30/20 Page 13 of 14 PageID #: 38261




                                          pschmidt@cov.com

                                          Cardinal Health, Inc.
                                          By Counsel:

                                          /s/ Enu Mainigi
                                          Enu Mainigi
                                          F. Lane Heard III
                                          Ashley W. Hardin
                                          Jennifer G. Wicht
                                          WILLIAMS & CONNOLLY LLP
                                          725 Twelfth Street NW
                                          Washington, DC 20005
                                          Telephone: (202) 434-5000
                                          Facsimile: (202) 434-5029
                                          emainigi@wc.com
                                          lheard@wc.com
                                          ahardin@wc.com
                                          jwicht@wc.com

                                          Michael W. Carey (WVSB #635)
                                          Steven R. Ruby (WVSB #10752)
                                          Raymond S. Franks II (WVSB #6523)
                                          David R. Pogue (WVSB #10806)
                                          CAREY DOUGLAS KESSLER & RUBY
                                          PLLC
                                          901 Chase Tower, 707 Virginia Street, East
                                          P.O. Box 913
                                          Charleston, WV 25323
                                          Telephone: (304) 345-1234
                                          Facsimile: (304) 342-1105
                                          mwcarey@csdlawfirm.com
                                          sruby@cdkrlaw.com
                                          rfranks@cdkrlaw.com
                                          drpogue@cdkrlaw.com




                                     10
Case 3:17-cv-01362 Document 1126 Filed 10/30/20 Page 14 of 14 PageID #: 38262




                                        CERTIFICATE OF SERVICE

       The undersigned counsel hereby certifies that on this 30th day of October, the

foregoing Reply Memorandum of Law in Support of Defendants’ Motion to Exclude

Expert Testimony from G. Caleb Alexander Purporting to Relate to Abatement Costs

and Efforts was served using the Court’s CM/ECF system, which will send notification of

such filing to all counsel of record.

                                                        /s/ Gretchen M. Callas
                                                        Gretchen M. Callas (WVSB #7136)
